Brownson, P. J.,
concurring. — I agree fully with what has been said by Judge Gibson concerning the attachment execution, and with the conclusion arrived at upon that subject. I shall discuss only the matter of the judgment entered by the justice of the peace against Wilden Ealy.
I regard this judgment as erroneous, and think it should be reversed if the certiorari were taken out in time. to authorize the court to review it.
1. The hearing in pursuance of which the judgment was entered was held on the return day of the summons.. Under the provisions of the Act of March 20, 1810, 5 Sm. L. 161, such a hearing should not be held within four *385days after the service. The record in this case sets forth a personal service, but does not give the date thereof. A summons may be served at any time before the return day, and a service so made will be sufficient to give jurisdiction over the defendant and authorize the court or magistrate to dispose of the case: Heberton v. Stockton, 2 Miles 164; Boyd v. Serrill, 2 Clark 327; but a magistrate’s hearing of a case is required to be held not less than four days after the service is made, and it does not appear that this requirement was complied with. The docket entries indicate that the return of service was made at least as early as the return day, but I do not think we can presume that the writ was served earlier than the preceding day; and if it were not, the hearing should have been postponed to a later date. I believe that the absence of anything to show the date of service renders the judgment prima facie irregular.
2. This judgment was rendered in default of an appearance by the defendant. The record of the justice explicitly so declares, and the fact that testimony in support of the plaintiff’s claim was heard does not contradict and is not in any way inconsistent with this declaration; for the law has uniformly been interpreted as requiring (except when an affidavit of claim has been served on the defendant under the Act of July 7, 1879, P. L. 194) that a judgment by default, in pursuance of a summons in the form in which this one was issued, shall be preceded by a hearing at which evidence defining and supporting the claim of the plaintiff is presented: See the cases collected in 10 P. & L. Dig. Dec., col. 17286, and there are later cases to the same effect. This being, then, a judgment by default, it was subject to the requirement in section 6 of the Act of 1810, that before entering such a judgment the justice shall receive “due proof, by oath or affirmation, of the service of the summons” and the cases generally hold that, to render such a judgment regular, such proof must be taken, and the taking thereof must appear of record: Bell v. Borough of *386Oakdale, 17 Pa. C. C. 298; Garey & Pender v. Redmond, 27 Pa. C. C. 460; Streuber v. McFayden, 30 Pa. C. C. 423; North Charleroi Borough v. Mountser, 9 Justice L. R. 245; Anstine v. Torbet, 23 York 115; Hazelton Overall Co. v. Guzinsky, 6 Schuyl. L. R. 318; Reuban v. Davis et al., 24 York 137; Hostetter v. Stoner, 25 Lanc. 142; Byerly v. Consolidated Real Estate Co., 13 Dist. R. 746; National Decorating Co. v. The Scull Co., 12 D. & C. 317. According to these cases, the fact that all of a constable’s official acts are done under his oath of office does not meet this requirement of the statute: it intends that the entry of a default judgment shall be preceded by a special and specific oath regarding the service in the particular case. In this instance, the making of such proof does not appear, and therefore the judgment appears, at least prima facie, to be irregular.
The question then arises, whether this judgment can be reviewed and set aside upon the present writ of certiorari, which was not taken out until more than three months after the date of the judgment. A certiorari may properly bring up for review subsequent acts of the justice, such as the awarding and issuing of execution, or proceedings upon an attachment execution, although issued too late to authorize a review of the judgment itself: Winters v. Homsher et al., 8 Lanc. 137; see also Downer et al. v. Campbell, 14 Wash. Co. 157, 160.
The Act of 1810, supra, provides in section 21 that “no judgment [of a justice of the peace] shall be set aside in pursuance of a writ of certiorari, unless the same is issued within twenty days after judgment was rendered”. This limitation has been held to have no application where the justice had no jurisdiction of the subject-matter of the action. In such event not only the judgment but every step taken in the case by the justice is an absolute nullity, and consent cannot give jurisdiction of that kind; wherefore, the judgment being absolutely void, a court may at any time so declare. But when, as is the case here, the justice has unquestionable jurisdic*387tion of the cause and form of action, irregularities in procedure (even irregularities in the manner of making service) are capable of being waived, and often are waived by acquiescence or neglect. Accordingly, while the courts have given a liberal, or „we may say an equitable, interpretation to this statutory limitation, in that it has been held that in many cases, wherein defects and deficiencies in a record render the judgment so irregular as to be prima facie void, certiorari may be issued after 20 days, it has also been laid down that the defendant must, in such cases, sue out the writ within a reasonable time: Bertz v. Troast, 17 Lanc. 169; and this reasonable time has generally been defined as being within 20 days after knowledge that the judgment has been entered: See, for example, Schwartz Brothers v. Adams Express Co., 75 Pa. Superior Ct. 402; Quigley v. Miners Mills Borough, 47 Pa. C. C. 438; Perotti v. P. R. R. Co., 29 Dist. R. 276.
It has been held, further, that when a defendant seeks to have the benefit of this equitable interpretation of the statute, the burden is upon him to show when he first ascertained that the judgment had been entered: Quartz v. Oakmont Motor Boat Co., 68 Pitts. 248; Dixon v. S. Hamilton & Co., 80 Pitts. 530. This Mr. Ealy has not attempted to do. The fact that, within a month after the entry of the judgment, a fi. fa. was issued upon it and returned “No goods”, would at least suggest the probability or possibility of his having had actual knowledge of the judgment at that time, which was more than 2½ months before the certiorari issued; but if that fact is to be disregarded, as not being, by itself, legal or sufficient evidence to prove knowledge, then there is a lack of evidence to show when he first acquired such knowledge.
In applying this rule of equitable interpretation, the question of laches is to be considered: Schwartz Brothers v. Adams Express Co., 75 Pa. Superior Ct. 402; Wasser v. Brown, 1 Luz. L. R. Rep. 341. When the defendant *388had actual knowledge of the pendency of the action, as this defendant had, having been personally served, he was put on inquiry; and if in fact he was ignorant, until shortly before the certiorari was issued, of the entry of a judgment in that action, this would be merely the result of his negligently refraining for more than three months from inquiry as to what had become of the action. A man can take no benefit from his ignorance when he has been wilfully ignorant.
Without stopping to consider whether the failure of the record to show that the date of service was four days prior to the hearing, and its failure to show that proof of service was made on oath, had the effect of rendering the entry of judgment merely a procedural error such as can be reviewed only upon a certiorari issued strictly within the limitation period of 20 days, or whether, on the other hand, these failures constituted such defects or deficiencies in the record as to render the judgment reviewable on a writ issued after the 20 days, my conclusion is that in either event the defendant's unexcused and unexplained delay to act for so long a period as the facts of this case exhibit was unreasonable, amounted to laches, and operates as an obstacle to his having this judgment now reviewed and set aside.
I concur in the refusal to set aside the judgment against Wilden Ealy, as well as in the setting aside of all proceedings subsequent to the issuing of the attachment execution.